No.    00-50376
                                        --1--

                     UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                                   No. 00-50376
                                 Summary Calendar


                                 TIMOTHY JONES,

                                                          Plaintiff-Appellant,
                                        VERSUS

               UNIVERSITY OF TEXAS MEDICAL, ETC., ET AL.,

                                              Defendants,
 UNIVERSITY OF TEXAS MEDICAL, University of Texas Medical Branch;
LANE HAYDEN; LEON CLEMENTS; E.J. PEDERSON; JENNIFER L. NITSCHMANN;
JOHN STOBO; MELVIN WILLIAMS; KATHY SHINGLETON; ELIZABETH CAMP,

                                                          Defendants-Appellees.


            Appeal from the United States District Court
          For the Western District of Texas Waco Division
                                   (W-99-SV-32)
                                 November 3, 2000
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

       Timothy Jones appeals the district court’s grant of summary

judgment for the University of Texas Medical Branch (UTMB) and

other defendants.         Jones argues that genuine issues of material

fact   exist    as   to    his    claims    of   racial    discrimination   and


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No.    00-50376
                                   --2--

retaliation under Title VII, 42 U.S.C. § 2000e et seq.

     We review the grant of summary judgment de novo, applying the

same standards as the district court.          Piazza v. Maine, 217 F.3d
239, 244 (5th Cir. 2000). We view facts and inferences in the light

most favorable to the non-movant.      Hall v. Gillman, Inc., 81 F.3d
35, 36-7 (5th Cir. 1996).    Summary judgment is granted if there is

no genuine issue of material fact and the moving party is entitled

to judgment as a matter of law.        Fed. R. Civ. P. 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 327, 106 S. Ct. 2548, 91 (1986).

     A Title VII plaintiff bears the initial burden to prove a

prima facie case of discrimination.         McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 801-03, 93 S. Ct. 1817, 1824 (1973).             “Once

that showing has been made, the burden of production shifts to the

employer to articulate a legitimate, non-discriminatory reason for

the employment action.”     Munoz, 200 F.3d at 299 (citing McDonnell

Douglas, 411 U.S. at 802-03).      The plaintiff must then demonstrate

that the employer’s reason was pretext.         Id.   “Thus, a plaintiff’s

prima facie case, combined with sufficient evidence to find that

the employer’s asserted justification is false, may permit the

trier   of   fact    to   conclude   that      the    employer   unlawfully

discriminated.”     Reeves v. Sanderson Plumbing Products, Inc., 120
S. Ct. 2097, 2109 (2000).

     Viewing the evidence in the light most favorable to the non-

movant, we find that UTMB presented evidence of nondiscriminatory
                             No.    00-50376
                                   --3--

reasons for any alleged pay disparities and retaliation, and that

Jones failed   to   show   pretext   or   falsity   of   the   explanation.

Therefore, we affirm for essentially the same reasons set forth by

the district court in its Memorandum Order dated March 31, 2000.

AFFIRMED.